Citation Nr: 1442403	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  07-38 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right wrist and/or hand disability, claimed as carpal tunnel syndrome and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1994.  As discussed in the October 2009 Board decision, his period of active duty from September 1, 1994 to March 31, 2003, is a bar to VA benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2009 a Travel Board hearing was held before the undersigned.  A copy of the hearing transcript is of record.

In October 2009, the Board, in pertinent part, remanded the issues of entitlement to service connection for right wrist carpal tunnel syndrome, a heart disability, and hemorrhoids, as well as an increased rating claim for residuals of gunshot wound to the left lower leg.

In an August 2011 rating decision, the RO granted service connection for coronary artery disease.  As this represents a total grant of benefits sought on appeal, this particular issue (entitlement to service connection for a heart disability) is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Thereafter, the remaining remanded claims returned to the Board in November 2011, at which time the Board denied service connection for a low bowel disorder (to include hemorrhoids) and determined that the criteria for an initial rating in excess of 10 percent for residuals of a gunshot wound to the left lower leg had not been met.  In the November 2011 decision, the Board also remanded the right wrist claim for further development.  When the claim was before the Board in September 2012 and June 2013, it was again remanded for additional development. 

Most recently, the case was before the Board in January 2014, when it was again remanded for development action needed to comply with the objectives set forth in the prior Board remands pursuant to Stegall v. West, 11 Vet. App 268 (1998). 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As noted in the January 2014 remand, the issue of entitlement to service connection for Gulf War Syndrome, to include sleep apnea and sinusitis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

A right hand/wrist disability to include degenerative joint disease and carpal tunnel syndrome was not present during service or until many years later and the currently diagnosed degenerative joint disease and carpal tunnel syndrome are not otherwise etiologically related to active service.


CONCLUSION OF LAW

A right hand/wrist disability, to include degenerative joint disease and carpal tunnel syndrome, was not incurred in active military service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In VA correspondence to the Veteran in January 2004, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A March 2006 notice letter informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman. 

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. 

Although the March 2006 letter, which contained the notice regarding disability ratings and effective dates, was sent after the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in June 2005, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claims in an August 2014 supplemental statement of the case.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.




Duty to assist 

With regard to the duty to assist, the Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain. 

The Veteran was afforded VA examinations in December 2009, January 2012 and October 2012, and VA medical opinions were obtained in August 2013 and July 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that together the VA examinations and July 2014 opinion report are adequate.  The December 2009, January 2012, and October 2012 examination reports and the July 2014 medical opinion report reflect extensive review of the claims file.  The Veteran was examined in December 2009, January 2012, and October 2012.  The July 2014 opinion report considers the pertinent medical and lay evidence of record, to include the Veteran's statements, and the examiner provide a rationale for the opinions proffered.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its prior remands.  The October 2009 remand instructed that relevant treatment records dated since August 2004 be obtained and that the Veteran should be afforded a VA examination to determine the nature and etiology of his right hand/wrist disability.  The November 2011 remand found that the December 2009 VA examination was inadequate and instructed that a new examination be conducted.  The June 2013 remand and the January 2014 Board remands contain directives aimed at correcting all prior inadequacies in the VA examination reports, instructing the RO to return the claims file to the October 2012 VA examiner or suitable substitute and provide three very specific opinions.  The examiner was instructed to review the claims file and to discuss certain particular medical and lay evidence in rendering the requested opinions.  The Board finds that the RO has substantially complied with the Board's instructions in that additional VA treatment records were subsequently obtained and the July 2014 VA opinion report substantially complies with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2012) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the Veteran was assisted at the Board hearing by an accredited representative from Disabled American Veterans.  During the Veteran's hearing, the undersigned and the Veteran's representative asked the Veteran questions to ascertain the extent of any in-service symptoms.  They also asked questions regarding current treatment and the hearing focused on the elements necessary to substantiate the claim.  Although the undersigned did not advise the Veteran, during the hearing, of the elements of the claim that were lacking to substantiate a finding of service connection, the Board finds that this omission was harmless because notice of the criteria for a grant of service connection was given to the Veteran, before the hearing, in the January 2004 and March 2006 VCAA letters.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran claims that service connection is warranted for a right hand/wrist disability, to include degenerative joint disease and carpal tunnel syndrome.  He has indicated that the disability is due to repetitive duties performed in service when he was doing administrative work, typing/using a computer.

Service examinations in July 1983, July 1984, March 1988, and March 1995 reflect normal examination of the upper extremities.  An August 1985 service examination report reflects normal examination of the upper extremities, with the exception of some left hand findings.  An April 1980 service treatment record reflects that the Veteran injured his right thumb playing volleyball.  The assessment was irritated spasmoid right thumb.  A January 1981 service treatment record notes that the first digit of the right hand was swollen and discolored due to the circulation being cut off by a ring.  A September 1984 service treatment record notes complaints of an abrasion to the right hand, previous tendon surgery, and increased swelling noted around the incision site.  A September 1987 service treatment record reflects that the Veteran received a human bite on his right index finger.  The impression was human bite.  A January 1993 service treatment record that notes that sutures were placed on the right middle finger in December 1992 due to broken glass.  The assessment was healed wound.  

A February 2004 VA treatment record reflects that the Veteran had complaints of pain in the right wrist with repetitive motion, being a truck driver.

A July 2004 VA treatment record notes that the Veteran was being seen for fitting of bilateral wrist splints for carpal tunnel syndrome.  It was noted that the Veteran reported that his carpal tunnel syndrome of the bilateral hands had been first diagnosed in 1998.  

An August 2004 VA examination report notes that the Veteran reported having been diagnosed with carpal tunnel syndrome in 1991.  The Veteran reported having pain in his right wrist which is sharp and which hurts after 11 hours of driving.  The diagnosis was chronic strain of the right wrist.   

An August 2004 private treatment record notes the Veteran's complaints of numbness in his hands for the past 15 years.  It was noted that he was a truck driver.  After EMG, the impression was carpal tunnel syndrome.

An August 2004 VA X-ray study reveals degenerative changes in the hands.

A November 2005 VA treatment record reflects complaints of right wrist and hand pain that began years ago according to the Veteran.  The pain is sharp and intermittent.  The Veteran indicated that the diagnosis pertinent to the pain was unknown.  

In his December 2007 VA Form 9 the Veteran reported that he became a truck driver in October 2003.

A June 2008 VA treatment record reflects the Veteran's complaints of right wrist and hand pain.  Another June 2008 VA treatment record reflects complaints of right wrist and hand pain for quite some time.  

A May 2009 VA treatment record notes that the Veteran reported falling on March 19, 2009, bending back his third, fourth and fifth fingers.  He reported residual pain in the fourth and fifth fingers.  He did not seek medical attention at the time of the injury in March.  He currently denied numbness.  

A December 2009 VA examination report reflects the Veteran's complaints of sharp in the right wrist and numbness in the second, third, and fourth fingers.  This happens with driving and writing.  He mentioned that he has not used a computer since 1994 or 1995.  He stated that his right wrist and hand problems began in the 1980s.  He did not have any numbness in the 1990s.  It was noted that he drives an 18 wheeler.  X-rays of the right hand revealed minimal degenerative joint disease.  The VA examination report notes normal X-ray of the right wrist.  The examiner also diagnosed carpal tunnel syndrome, right, but noted that there were no findings or diagnosis of carpal tunnel syndrome in service.  

A January 2012 VA examination report reflects a diagnosis of stable mild right carpal tunnel syndrome due to occupational repetitive motion injury and chronic strain of the right wrist due to occupational strain.  The Veteran reported numbness in his right hand and pain in his right wrist in the interval since his last VA examination.  It is worse with repetitive motion activities, such as writing or driving.  He wears a splint.  The examiner opined that it is less likely as not that the carpal tunnel syndrome and right wrist strain are etiologically related to service.  The examiner reasoned that there is no documentation of carpal tunnel syndrome in the service treatment records and he developed carpal tunnel syndrome as a result of occupational repetitive motion injury.  The examiner also stated that there is no documentation of right wrist abnormality in the service treatment records and that current symptoms in his wrist are more likely than not due to his occupational duties as a truck driver.  

An October 2012 VA examination report states that it is less likely as not that the current wrist/hand disability is etiologically related to service because there is no evidence of injury to the wrist or X-ray evidence of arthritis of the wrist.  The examiner stated that according to medical literature, carpal tunnel syndrome is often the result of a combination of factors that increase pressure on the median nerve and tendons in the carpal tunnel rather than a problem with the nerve itself.  Most likely the disorder is due to a congenital predisposition because the carpal tunnel is simply smaller in some people than in others.  Other contributing factors include trauma or injury to the wrist that cause swelling, such as sprain or fracture, overactivity of pituitary gland, hypothyroidism, rheumatoid arthritis, mechanical problems in the wrist joint, work stress, repeated use of vibrating hand tools, fluid retention during pregnancy or menopause, or the development of a cyst or tumor in the canal.  Carpal tunnel syndrome is also associated with pregnancy and diseases such as diabetes, thyroid disease, or rheumatoid arthritis.  In some cases no cause can be identified.  There is little clinical data to prove whether repetitive and forceful movements of the hand and wrist during work or leisure activities can cause carpal tunnel syndrome.  Repeated motions performed in the course of normal work or other daily activities can result in repetitive motion disorders such as bursitis and tendonitis.  Writer's cramp, a condition which results in a lack of fine motor skill coordination and ache and pressure in fingers wrist or forearm, is brought on by repetitive activity, and it is not a symptom of carpal tunnel syndrome.  The examiner stated that the etiology of the carpal tunnel syndrome could not be provided without resort to speculation.  

An August 2013 VA addendum opinion report, the VA examiner who conducted the October 2012 VA examination indicated that the claimed condition is less likely as not related to the in-service event, injury or illness.  The examiner reasoned that there is no evidence of a right hand injury in the service treatment records.  The examiner also indicated that there was no evidence of a right hand X-ray.  The examiner further indicated that there is no evidence of a right hand carpal tunnel syndrome and chronic strain in the right wrist so that the issue cannot be resolved without resorting to speculation.  Finally, the VA examiner indicated that there is no evidence that Veteran has had right hand pain since he fell on March 19, 2009; he stated that his right hip gave way and he landed on his right hand and bend back his third, fourth, and fifth fingers.

A January 2014 VA examination report reflects that the claims file was reviewed.  The examiner recounted certain service treatment records and post-service treatment records, to include the above mentioned service treatment records.  The examiner opined that the claimed condition is less likely as not incurred in or caused by an event, injury, or illness in service.  The examiner opined that lacerations to the hands (which occurred in service) are temporary conditions that resolve with treatment, and there is no evidence of continued issues or sequelae after the laceration injuries.  The examiner pointed out that there is no evidence of clinical visits for hand or wrist pain in multiple visits while in service.  The Veteran was seen for a myriad of complaints during service, none of which were specific to symptoms of the right hand or wrist associated with administrative duties.  The examiner opined that there is no evidence to support the Veteran's statement of continuous symptoms since service.  The examiner further indicated that there is no evidence of right hand or wrist arthritis within one year of August 31, 1994.  The examiner opined that the carpal tunnel syndrome of the Veteran's wrist is more likely related to his duties as a truck driver and not to his administrative duties in service.  The examiner pointed out that there is no evidence that the Veteran related any such symptoms to any clinician while in service.  The first evidence of complaints of pain and subsequent evaluation of the wrists for carpal tunnel syndrome came several months after the Veteran began driving a truck.  The etiology of the condition would correlate with the duties driving a truck as that is when his symptoms first began.  Because the Veteran was not seen for complaints related to a fall/injury to his hand/wrist in March 2009, the examiner felt it was impossible to provide any opinion related to this injury.  The examiner opined that August 2004 was the first evidence of arthritis and arthritis occurs with aging and may not be related to past injuries.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right hand/wrist disability, claimed as carpal tunnel syndrome and degenerative joint disease.  In this regard, there is evidence of an abrasion to the right hand, a human bite to the right index finger, an injured right thumb playing volleyball, and the circulation of the first digit of the right hand being cut off during the Veteran's service.  There is no evidence of any chronic disability of the right hand or wrist during service.  Importantly, examination of the right upper extremity was normal on all service examinations during the Veteran's service from August 1976 to August 1994.  Moreover, no VA examiner found that the Veteran had a chronic disability of the right hand or wrist during service. 

Although an August 2004 private treatment record reflects that the Veteran reported having experienced right hand numbness for 15 years, the first post-service medical evidence of right hand/wrist complaints or findings are from 2004, and these complaints are associated with the mentioning of the Veteran being a truck driver and using his hands/wrists in repetitive motion.  The August 2004 private treatment record reflects that nerve conduction studies were done and they yielded an impression of carpal tunnel syndrome.  Additionally, the first X-ray evidence of degenerative joint disease in the right hand/wrist was from August 2004, and the finding was mild degenerative joint disease.  Although a July 2004 VA treatment record notes the Veteran's report that carpal tunnel syndrome of the bilateral hands had been first diagnosed in 1998, there are no 1998 treatment records confirming a diagnosis of carpal tunnel syndrome, and the first evidence of a nerve conduction study and a diagnosis of carpal tunnel syndrome are from August 2004.  This would place the first post-service evidence of a right hand/wrist disability in 2004, which is 10 years after the Veteran's service.  Even if the lack of medical documentation of a diagnosis was overlooked and the Board conceded that carpal tunnel syndrome was first diagnosed in 1998, this is still approximately four years after the Veteran's period of service. 

The Board notes that all of the medical opinions of record are against the Veteran's claim.  The most comprehensive VA opinion of record, that of the July 2014 examiner, states that there is no evidence of a chronic hand/wrist disability in service, there is no evidence of arthritis of the right hand or wrist within one year of the Veteran's service, the current right hand/wrist disability is less likely as not related to service, there is no evidence of any continuity of symptoms since service, and the Veteran's carpal tunnel syndrome is more likely related to the Veteran's duties as a truck driver than to his administrative duties in service.  The examiner supported the opinions with an adequate rationale and the Board finds that the opinions are supported by the evidence of record.  

The Board points out that the Veteran is competent to provide lay evidence concerning continuity of symptoms after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 1994 ); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  Therefore, although the Veteran is competent to report ongoing symptoms since service, the medical evidence does not support his contentions that as of August 2004 he had experienced 15 years of numbness in his right hand.  Additionally, the July 2014 VA examiner took into account the Veteran's statements that he had had symptoms since service, but also found that there was nothing to support these statements.  The Board finds that the extensive medical complaints documented throughout the comprehensive service treatment records would have included complaints of numbness if the Veteran had made such complaints.  The Veteran was seen for various ailments throughout his service and he did not have ongoing complaints, or any complaints, regarding his right hand or wrist other than the few isolated finger complaints already discussed.  Moreover, the VA treatment records reflect that the right hand/wrist complaints were associated with periods of long driving.  As such, the Board finds that the Veteran's statements as to continuity of symptomatology since service are not credible.  In this regard, the service treatment records from the Veteran's period of service from September 1, 1994 to March 31, 2003, which are a bar to benefits, show that the Veteran actually did not report any continuity of symptoms.  As pointed out by the July 2014 VA examiner, service examinations dated in March 1995, December 1997, and September 1999 reflect no complaints or findings regarding the Veteran's right wrist or hand.  Although the Veteran reported an eight year history of carpal tunnel syndrome at the May 2003 report of medical history for separation, this diagnosis was not rendered by a medical professional.  The Veteran is not competent to render a diagnosis of carpal tunnel syndrome or degenerative joint disease, nor is he competent to associate the etiology of such to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308 -09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  The Veteran does not have any specialized medical knowledge and diagnoses of carpal tunnel syndrome and degenerative joint disease require specialized medical testing in order to be diagnosed.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of his currently diagnosed right hand/wrist disability. 

In sum, the service treatment records do not establish the presence of a chronic right hand/wrist disability, there is no evidence of ongoing symptomatology of any right hand/wrist disability since service, the first evidence of right hand/wrist complaints or findings since the end of his service in August 1994 is a report of a diagnosis of carpal tunnel syndrome in 1998, and the only medical opinion evidence on point is against the claim.  As such, service connection is denied.

For the foregoing reasons, the claim for service connection for a right hand/wrist disability, claimed as carpal tunnel syndrome and degenerative joint disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for a right wrist and/or hand disability, claimed as carpal tunnel syndrome and degenerative joint disease is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


